UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) July 31, 2007 The St. Joe Company (Exact Name of Registrant as Specified in Its Charter) Florida 1-10466 59-0432511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 245 Riverside Avenue, Suite 500 Jacksonville, FL 32202 (Address of Principal Executive Offices) (Zip Code) (904) 301-4200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 31, 2007, The St. Joe Company (the "Company") issued a press release announcing the Company’s financial results for the quarter ended June 30, 2007.A copy of the press release is furnished with this Form 8-K as Exhibit 99.1. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits 99.1Press Release dated July 31, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE ST. JOE COMPANY Dated:July 31, 2007 By: /s/ William S. McCalmont William S. McCalmont Chief Financial Officer
